                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

 GLENN WHITING, and ARD PROPERITIES )
                                    )
            Plaintiffs,             )
                                    )
 v.                                 )                          No. 3:20-CV-54-TRM-DCP
                                    )
 CHRIS TREW, et al.,                )
                                    )
           Defendants.              )

                                              ORDER

        This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

 and Standing Order 13-02.

        The parties appeared before the Court via telephone on May 21, 2020, over discovery

 disputes. Attorney Van Irion appeared on behalf of Plaintiffs. Attorney Dan Pilkington appeared

 on behalf of Defendants. Specifically, Plaintiffs subpoenaed Defendant Chris Trew’s deposition

 for June 3, 2020. Defendants argue that Plaintiffs possess a recorded conversation (hereinafter,

 the “Recording”) between Plaintiff Glenn Whiting (“Whiting”) and Defendant Trew, which

 Plaintiffs refuse to produce. Defendants request that the Recording be produced prior to any

 depositions.

        During the telephonic hearing, Plaintiffs acknowledged that they listed the Recording in

 their initial disclosures. Plaintiffs argued, however, that the Recording was on Plaintiff Whiting’s

 cell phone and that Plaintiff Whiting gave his cell phone to his brother who lives in Florida.1 Thus,

 Plaintiffs argued that Plaintiff Whiting no longer has possession of the Recording. Plaintiffs’



        1
           The Court notes that Defendants also issued a subpoena to Plaintiff’s brother, Randy
 Whiting, for the Recording. On May 20, 2020, the day before telephonic conference, Attorney
 Irion filed a Motion to Quash [Doc. 14] on behalf of Randy Whiting.



Case 3:20-cv-00054-TRM-DCP Document 15 Filed 05/21/20 Page 1 of 2 PageID #: 69
 counsel stated he was not sure when Plaintiff Whiting gave the cell phone containing the Recording

 to his brother, and further stated that he had not listened to the Recording prior to filing Plaintiffs’

 initial disclosures.

         Given that the Recording was specifically listed in Plaintiffs’ initial disclosures and

 discussed in the Complaint, see [Doc. 1 at ¶ 38], the Court instructed Plaintiffs’ counsel to confer

 with Plaintiff Whiting with respect to the whereabouts of the Recording. Specifically, the Court

 instructed Plaintiffs’ counsel to make every effort to obtain the Recording and listen to it prior to

 the next status conference. The Court set another telephonic status conference for May 27, 2020,

 at 2:00 p.m. At that time, Plaintiffs’ counsel SHALL update the Court on the status of the

 Recording, Plaintiffs’ counsel’s efforts to obtain the Recording, and whether Plaintiffs need to

 amend their initial disclosures. In addition, the Court will address the June 3 deposition of

 Defendant Trew at the next status conference.

         IT IS SO ORDERED.

                                                        ENTER:

                                                         _____________________________
                                                        Debra C. Poplin
                                                        United States Magistrate Judge




                                                    2

Case 3:20-cv-00054-TRM-DCP Document 15 Filed 05/21/20 Page 2 of 2 PageID #: 70
